Citation Nr: 0812373	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  94-45 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent 
for chronic fatigue syndrome (CFS).

2.  Entitlement to special monthly compensation (SMC) based 
on the need for the regular aid and attendance (A&A) of 
another person or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active service from July 1972 to May 1978.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from a February 1994 rating decision issued 
in March 1994 in which the RO, inter alia, granted service 
connection and assigned an initial 30 percent rating for CFS, 
effective July 5, 1990.  In May 1994, the veteran filed a 
notice of disagreement (NOD) with the initial rating 
assigned.  In a December 1995 rating decision, the RO, inter 
alia, assigned an initial 60 percent rating for CFS, 
effective July 5, 1990.  The RO also issued supplemental 
statements of the case (SSOCs) confirming the 60 percent 
rating in December 1995, March and September 1997, and March 
and October 2000.  Inasmuch as a higher rating is available 
for CFS, and the veteran is presumed to seek the maximum 
available benefit for this disability, the claim for higher 
rating remains viable on appeal.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

This appeal also arose from a January 2000 rating decision in 
which the RO denied SMC based on A&A or housebound status.  
The veteran filed an NOD in March 2000; and the RO issued a 
SSOC in October 2000.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
December 2000.  In December 2001, the  RO issued a SSOC 
reflecting the continued denial of the claim. 

In June 2002, the veteran testified during a hearing before 
the undersigned Veterans Law Judge in Washington, D.C.; a 
transcript of that hearing is in the record.

In January 2003, the Board granted the veteran's motion to 
advance this appeal on the Board's docket, pursuant to  the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2002).

In August 2003, the Board remanded these matters to the RO, 
via the Appeals Management Center (AMC), in Washington, DC, 
for additional notice and development.  In February 2008, the 
AMC issued a SSOC reflecting the continued denial of the 
claims on appeal.

For the reasons expressed below, the matters on appeal are, 
again, being remanded to the RO via the AMC, in Washington, 
DC.  VA will notify the veteran when further action, on her 
part, is required.

As final preliminary matters, the Board notes that, in a 
February 2002 statement, the veteran raised claims for  an 
effective date earlier than May 1, 1986 for the grant of 
service connection for chronic lumbar strain, and for an 
effective date earlier than July 5, 1990 for the grant of 
service connection for CFS.  Subsequently, in a July 2003 
statement, the veteran asked for a waiver of overpayment of 
compensation payments originally calculated in the amount of 
$1,643.17 due to an increase in Social Security 
Administration (SSA) disability benefits.  As the RO has not 
adjudicated any of these matters, they are not properly 
before the Board; hence, they are referred to the RO  for 
appropriate action.  


REMAND

Unfortunately, the claims file reflects that further RO 
action on the matters currently on appeal is warranted, even 
though such will, regrettably, further delay an appellate 
decision on these claims.

The veteran has been assigned an initial 60 percent rating 
for CFS; however, during the Board hearing and in various 
written statements, she, her representative and her son have 
indicated that the veteran's CFS has worsened to the point 
that she is substantially confined to her house and its 
immediate surroundings, and assert that a 100 percent 
schedular rating for CFS and SMC based on A&A or housebound 
status is warranted.  They have maintained that that the 
veteran is unable to drive for a prolonged period of time and 
needs help with house cleaning and at times with dressing and 
bathing due to dizziness, blackouts, and her service-
connected CFS and back disability.  The last VA examination 
addressing the veteran's CFS was performed in February 2001.  

Specifically as regards the claim for SMC, the Board notes 
that, in previous A&A and housebound examination reports, 
both private and VA examiners gave opinions about the 
veteran's need for A&A and/or housebound status, however, 
their opinions were not based solely on the veteran's 
service-connected disabilities, alone or together.  Instead 
they were based on the veteran's service-connected and 
nonservice-connected disabilities, such as, neurally 
medicated vascodepressor syncope (as known as neurally 
mediated hypotension (NMH)) and fibromyalgia.  Considering 
the pertinent evidence in light of the above, the Board finds 
that the medical evidence currently of record is insufficient 
to ascertain the severity of her CFS and whether she requires 
A&A or is permanently housebound by reason of service-
connected disability or disabilities.  

Accordingly, the RO should arrange for the veteran to undergo 
VA CFS and A&A/Housebound examinations, by appropriate  
physicians, at a VA medical facility.  The Board also points 
out that, in addition to service-connected anxiety and CFS, 
the record reflects that the veteran has also been diagnosed 
with NMH and fibromyalgia for which she has not been granted 
service connection which exhibit similar symptomatology.  
However, as there is no medical opinion of record as to 
whether it is medically possible to distinguish the effects 
and impact of her CFS from those attributable to NMH or 
fibromyalgia, a medical opinion in this regard is needed.  
The Board emphasizes that if it is not possible to 
distinguish the effects of service-connected and nonservice-
connected conditions, the reasonable doubt doctrine dictates 
that all symptoms be attributed to the veteran's service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181 (1998); 38 U.S.C.A. § 3.102.

The Board points out that, in a June 2002 statement, the 
veteran also claimed service connection is warranted for 
asthma, allergies and sleep apnea, and, in April 2004, 
claimed that a higher rating is warranted for lumbar strain.  
None of these matters have been adjudicated by the RO, and, 
thus, would typically be referred to the RO for appropriate 
action.  However, because a grant of service connection for 
any of the claimed disabilities and any increased rating for 
service-connected CFS and/or lumbar strain could establish 
eligibility for SMC, the Board finds that the aforementioned 
unadadjudicated matters are inextricably intertwined with the 
claim for SMC.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (issues are "inextricably 
intertwined" when a decision on one issue would have a 
"significant impact" on a veteran's claim for the second 
issue). 

Thus, the RO should adjudicate the claims noted above prior 
to arranging for the veteran to undergo VA examination in 
connection with the claim for SMC.  If any of these claims is 
denied, the RO should provide separate notice of the 
denial(s), and afford the veteran the opportunity to perfect 
an appeal as to that issue(s).  [The Board emphasizes to the 
veteran that, if she wishes to pursue an appeal of any issue 
denied by the RO but not currently in appellate status-a 
perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2007).

Once the RO has issued determinations with regard to the 
veteran's claims for service connection and for a higher 
rating for lumbar strain, the RO should arrange for the 
requested VA A&A/Housebound examination to consider all of 
the veteran's service-connected disabilities.  

The veteran is hereby advised that failure to report to any 
scheduled examination(s), without good cause, shall result in 
denial of the claim(s) for increase, to include the claim for 
SMC.  See 38 C.F.R. § 3.655(b) (2007).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination(s), the RO must obtain and associate 
with the claims file copies of any notice(s) of the date and 
time of the examination(s) sent to the veteran by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examinations, the RO should obtain all outstanding VA medical 
records.  The claims file currently contains VA treatment 
records dated from June 8, 2000 through July 26, 2002 from 
the VA Medical Center (VAMC) in Washington, D.C.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically in the file.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Hence, the RO must obtain all outstanding 
pertinent treatment records since July 26, 2002, following 
the current procedures prescribed in 38 C.F.R. § 3.159 (2007) 
as regards requests for records from Federal facilities.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
additional information and/or evidence pertinent to the 
claims on appeal.  

In this regard, the Board points out that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2007)) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2007).  

Various court cases have defined VA's duty to notify 
claimants.  As held in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), in rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  The AMC provided 
the general notice required by Dingess/Hartman in a letter 
dated in February 2008, after the last readjudication of her 
claims in a February 2008 SSOC. 

In February 2004, the AMC sent the veteran a notice letter 
addressing her claims for an increased rating and for SMC.  
However, this letter did not provide the criteria for SMC 
based on A&A or  housebound status.  Moreover, the collective 
notices of the AMC in the record fail to meet the specific 
notice requirements applicable to claims for increased 
ratings discussed by the United States Court of Appeals for 
Veterans Claims (Court) in a recent decision, Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

Regarding notice required by Vazquez-Flores, the Board notes 
that the February 2004 and the February 2008 VCAA letters 
collectively provided the notice required in (1), (3) and (4) 
above in relation to her claim for a higher rating for CFS.  
However, the RO/AMC has not given the general notice required 
by (2) above.  Accordingly, due process requires that notice 
to the veteran that meets the requirements of Vazquez-
Flores-particularly that specified in (2) above-must be 
provided.  As action by the RO is needed to fulfill the 
notification provisions of the VCAA (see, e.g., Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003) and Pelegrini v. Principi, 18 Vet. App. 
112 (2004)), a remand of these matters to the RO is 
warranted.  

Hence, on remand, the RO should, through VCAA-compliant 
notice, give the veteran another opportunity to provide 
information and/or evidence pertinent to the claims on 
appeal, explaining that she has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 2007) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  The RO should also invite the appellant to submit 
all pertinent evidence in her possession, and ensure that its 
notice to the veteran meets the notice requirements of 
Vasquez Flores, as outlined above.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  In adjudicating the claim 
for a higher rating for CFS, the RO should consider whether 
"staged rating" (assignment of different ratings for 
distinct periods of time, consistent with the facts found) 
pursuant to the Fenderson (cited to above) is warranted.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Washington, DC VAMC all outstanding 
pertinent records of evaluation and/or 
treatment for the veteran from July 26, 
2002 to the present.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
her representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  

The RO should provide specific notice to 
the veteran of what is needed to 
substantiate her claim for SMC based on 
A&A or housebound status.  The RO should 
also invite the veteran to submit all 
pertinent evidence in her possession, and 
explain the type of evidence that is her 
ultimate responsibility to submit.  

The RO should ensure that its letter 
meets the requirements of Vazquez/Flores, 
cited to above (as appropriate).  In 
particular, the RO must provide at least 
general notice of all possible diagnostic 
codes under which the veteran's CFS may 
be rated.  The notice should also explain 
that, if the diagnostic code under which 
the claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result).  
Such notice must also provide examples of 
the types of medical and lay evidence 
that the veteran may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.  

The RO's letter should clearly explain to 
the veteran that she has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received are associated with the claims 
file, the RO should arranged for the 
veteran to undergo a VA examination for 
evaluation of his CFS, by an appropriate 
physician, at a VA medical facility.  

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  

The examiner should describe the symptoms 
associated with the veteran's CFS, such a 
debilitating fatigue, cognitive 
impairments (e.g., inability to 
concentrate, forgetfulness, confusion), 
or a combination of other signs and 
symptoms.  

Considering all symptoms attributable to 
CFS, the examiner should indicate whether 
the veteran's symptoms: (1) are 
controlled by continuous medication; (2) 
wax and wane but result in periods of 
incapacitation of at least (a) 1 but less 
than 2 weeks, (b) 2 but less than 4 
weeks, or (c) 4 but less 6 weeks total 
per year; (3) are nearly constant and 
restrict routine daily activities by (a) 
less than 25 percent, (b) less than 50 
percent, or (c) 50 to 75 percent of the 
pre-illness level; (4) are nearly 
constant and so severe as to restrict 
routine daily activities almost 
completely and which may occasionally 
preclude self-care.  

The veteran has also been diagnosed with 
neurally mediated hypotension (NMH) and 
fibromyalgia for which she is not 
service-connected.  Hence, the examiner 
should address whether it is possible to 
distinguish the symptoms and effects of 
the veteran's service-connected CFS, from 
those attributable to any nonservice-
connected disability (to include NMH and 
fibromyalgia).  If it is not medically 
possible to do so, the examiner should 
clearly so state, indicating that the 
above-noted findings are indicative of 
the veteran's overall impairment. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  the RO should adjudicate the claims 
for service connection for asthma, 
allergies and sleep apnea and for a 
higher rating for chronic lumbar strain 
in light of all pertinent evidence and 
legal authority.

If any claim(s) is/are denied, the RO 
must inform the veteran and her 
representative of the denial(s) and of 
the need to file to perfect a timely 
appeal, if the veteran wants to appeal 
the denial(s).  If a timely NOD is the RO 
should address the matter(s) in an SOC, 
and afford the veteran and her 
representative an opportunity to timely 
file a substantive appeal.  While the RO 
must furnish the veteran the appropriate 
time period in which to do so, the 
veteran should perfect an appeal of the 
claim(s) for entitlement to service 
connection or for a higher rating for 
lumbar strain, if desired, as soon as 
possible to avoid unnecessary delay in 
the consideration of the appeal.

7.  After completing the actions 
requested in 1 through 6 above, the RO 
should arrange for the veteran to undergo 
VA A&A/Housebound examination for SMC 
purposes, by an appropriate physician, at 
a VA medical facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.

The physician should render specific 
findings as to whether the veteran is 
able to dress or undress herself, or to 
keep herself ordinarily clean and 
presentable; whether she is unable to 
attend to the wants of nature; whether 
she suffers from incapacity, physical or 
mental, which requires care or assistance 
on a regular basis to protect her from 
hazards or dangers incident to her daily 
environment; and whether she is 
bedridden, i.e., whether her service-
connected disabilities, through their 
inherent character, actually require that 
she remain in bed.  

The examiner should also indicate whether 
any disability/ies for which service 
connection has been granted-either 
individually or in  concert-with other 
service-connected disability/ies-
permanently confine(s) the veteran to her 
place of residence and immediate 
premises.  

In rendering the above-requested opinion, 
the physician should indicate whether it 
is possible to distinguish the effects of 
the veteran's nonservice-connected NMH 
and fibromyalgia from the veteran's 
service-connected CFS and anxiety 
disorder.  The examiner should also 
consider and discuss the opinions 
rendered in the May 1999, February 2001 
and June 2002 VA A&A/Housebound 
examination reports, as well as the July 
2002 private A&A/Housebound opinion from 
the veteran's private physician.

The examiner should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

8.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

9.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

10.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should adjudicate the claims for a higher 
rating for CFS and for SMC based A&A or  
housebound status.  If the veteran fails, 
without good cause, to report to any 
requested examination(s), in adjudicating 
the pertinent claim(s), the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise  
RO should adjudicate each claim in light 
of all pertinent legal authority.  In 
adjudicating the claim for higher rating 
or CFS, the ROshould document its 
consideration of whether "staged 
rating," pursuant to Fenderson ( cited 
to above), is warranted.

11.  If any benefit sought on appeal (for 
which an appeal has been perfected) 
remains denied, the RO must furnish to 
the veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The claims file must not be returned to 
the Board until the veteran timely 
perfects an appeal of the claims for 
service connection for asthma, allergies 
and/or sleep apnea, or the claim for a 
higher rating for chronic lumbar strain, 
or the time period for doing so expires, 
whichever occurs first.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



